           Case 1:18-cv-07660-RA Document 66 Filed 03/02/21 Page 1 of 1

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 03/02/2021

 NEIL GONZALEZ,

                                Plaintiff,

                         v.                                      18-CV-7660 (RA)

 METRO-NORTH COMMUTER                                                 ORDER
 RAILROAD,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         On Friday, March 5, 2021 at 1:30 p.m., the Court will hold oral argument on Plaintiff’s
motion in limine to preclude testimony regarding Mr. Gonzalez’s termination, as well as
Defendant’s assertions that Plaintiff should be precluded from claiming lost future wages. In
addition to discussing the arguments contained in the parties’ submissions to date, the Court
would also like to discuss whether the parties may be amenable to resolving this evidentiary
dispute by way of a stipulation, such as one to the effect that Mr. Gonzalez left the employ of
Metro-North in September 2017 for reasons unrelated to his alleged injury. The Court is further
open to hearing alternative proposals.
         The conference will be held by telephone, and can be accessed using the following
information: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is
open to the public.
         In addition, the final pre-trial conference (FPTC) scheduled for March 11, 2021 at 3:00
p.m. will be held by videoconference, using the same conference line described above. The Court
will contact the parties in advance of the FPTC regarding the videoconferencing technology.
SO ORDERED.
Dated:      March 2, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
